Citation Nr: 1100211	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), in excess of 30 percent prior to 
September 29, 2008, and in excess of 50 percent from September 
29, 2008.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970, from October 1971 to December 1979, and from April 1986 to 
April 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which in pertinent part, granted service connection for PTSD and 
assigned a 30 percent initial evaluation effective December 15, 
2005.  The Veteran disagreed with the initial evaluation and, in 
a March 2009 rating decision, the RO granted a staged initial 
rating of 50 percent for the rating period beginning September 
29, 2008.  

In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals 
for Veterans Claims (Court) held that, on a claim for an original 
or increased rating, a veteran will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit available 
is awarded.  In this case, although the Veteran has only 
contended that he felt his PTSD symptoms merited a rating in 
excess of 30 percent, he did not expressly state that a grant of 
the next higher disability rating of 50 percent would satisfy the 
appeal.  Thus, this initial rating appeal continues.

The issue of entitlement to TDIU has been raised by the 
record in the August 2006 and September 2008 VA 
examination reports, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  The claim for 
a TDIU is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  




FINDINGS OF FACT

1.  For the initial rating period prior to September 29, 2008, 
the Veteran's PTSD was characterized by occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms like or similar to sleep impairment, suspiciousness and 
anxiety, chronic irritability, disturbances of motivation and 
mood (depression and anger) and flattened affect, shortened 
attention span and difficulty focusing that are analogous to 
impaired abstract thinking, and difficulty in establishing and 
maintaining effective work and social relationships. 

2.   For the entire initial rating period, the Veteran's PTSD has 
not manifested occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms like or 
similar to suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; and the inability to 
establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to September 29, 2008, 
resolving reasonable doubt in the Veteran's favor, the criteria 
for a rating of 50 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2010).

2.  For the entire initial rating period, the criteria for a 
rating in excess of 50 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate a claim for benefits and that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence, unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a service connection claim.  
The Court held that, upon receipt of an application for a claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Where applicable, the claimant must be notified 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, Dingess notice was provided in a March 2006 letter.  
The service connection claim was granted in August 2006.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that once service connection is granted, the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, a VA letter dated in April 2008 notified the Veteran 
of the information and evidence needed to substantiate and 
complete his downstream question of a higher rating for PTSD, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Consequently, the Board finds that VA met its 
obligation to notify the Veteran, and no further VCAA notice is 
needed.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, and affording 
him three examinations in August 2006, September 2008, and April 
2010.  The VA examinations provided and medical opinions obtained 
are adequate for rating purposes as the examinations were 
performed based upon a review of the pertinent evidence, 
complaints of the Veteran, and examinations of the Veteran, and 
the opinions provided include well-reasoned rationale.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran, and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's appeal for a higher initial 
disability rating for PTSD.

Rating Rules and Regulations

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and a higher initial disability 
rating is at issue, the level of disability at the time 
entitlement arose is of primary concern.  Consideration must also 
be given to a longitudinal picture of a veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126 (2010).

The Veteran's PTSD has been evaluated under Diagnostic Code 9411 
of 38 C.F.R. 4.130, which sets forth criteria for evaluating 
posttraumatic stress disorder using a general rating formula for 
mental disorders outlined in Diagnostic Code 9411.  Pertinent 
portions of the general rating formula for mental disorders are 
as follows:

A 30 percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, or recent events).  38 C.F.R. § 
4.130.

A 50 percent rating is warranted where there is an occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereo- typed speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted when there is occupational and 
social impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and the inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130.

The Global Assessment of Function (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" and is used as 
a tool to determine the severity of one's disability.  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. 
§§ 4.125(a), 4.130 (2010).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 51 
to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995). 

In adjudicating a claim for a higher disability rating, the VA 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  In this decision, the Board considered the 
rating criteria in the General Rating Formula for Mental 
Disorders not as an exhaustive list of symptoms, but as examples 
of the type and degree of the symptoms, or effects, that would 
justify a particular rating.  The Board has considered the 
symptoms indicated in the rating criteria as examples or symptoms 
"like or similar to" the Veteran's PTSD symptoms in determining 
the appropriate schedular rating assignment, and, although noting 
which criteria have not been met, has not required the presence 
of a specified quantity of symptoms in the Rating Schedule to 
warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected disability 
and a service-connected disability in the absence of medical 
evidence that does so, although the Board may not ignore such 
distinctions where they appear in the medical record.  Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  See also 
38 C.F.R. § 4.14 (both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.



Initial Rating of PTSD Analysis

The Veteran asserts that a higher initial evaluation is warranted 
for his PTSD symptoms.  On his January 2008 substantive appeal, 
the Veteran wrote that he felt his PTSD symptoms merit an 
evaluation in excess of 30 percent.  At VA examinations in August 
2006, September 2008, and April 2010, the Veteran reported 
symptoms that included trouble sleeping, avoidance of activities, 
people, and places, feelings of distrust, irritability, 
detachment, depression, anger, and difficulty working with 
others.  The Veteran submitted statements from his family to the 
effect that he is jumpy and easily startled, has mood changes 
that include going into a rage, is at times withdrawn, gets 
highly stressed, and has shortened attention span and difficulty 
focusing.  The representative requests that any reasonable doubt 
be resolved in the Veteran's favor. 

After a review of all the evidence of record, lay and medical, 
the Board finds that the evidence for and against the claim is at 
least in relative equipoise on the question of whether, for the 
initial rating period prior to September 29, 2008, the Veteran's 
PTSD more nearly approximated the criteria for a 50 percent 
initial disability rating under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  For this initial rating period prior to September 29, 
2008, the Veteran's PTSD was characterized by occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms like or similar to sleep impairment, 
suspiciousness and anxiety, chronic irritability, disturbances of 
motivation and mood (depression and anger) and flattened affect, 
shortened attention span and difficulty focusing that are 
analogous to impaired abstract thinking, and difficulty in 
establishing and maintaining effective work and social 
relationships. 

The pertinent evidence of record includes VA examinations dated 
August 2006, an article regarding the 116th Assault Helicopter 
Company in Cu Chi, and lay statements dated in January 2006, June 
2008, and September 2008.  In August 2006, the Veteran was 
afforded a VA examination for PTSD.  The Veteran asserted that, 
since the in-service traumatic events, he experiences recurrent, 
distressing dreams and nightmares, avoids activities, places, and 
people that arouse recollections of the trauma, has trouble 
sleeping, intrusive memories, exaggerated startle response to 
loud noises, outbursts of anger, and hypervigilance.  He also 
reported that he had persistent feelings of irritability, 
detachment from others, difficulty expressing his feelings, and 
that he did not trust people. 

The Veteran informed the August 2006 VA examiner that he has a 
good relationship with his parents, two children, and two of his 
three siblings, a fair relationship with his wife, has few 
friends, and generally stays at home.  The Veteran reported that 
since discharge from service he has had three DWI's and has 
worked at thirty jobs for two to three months before quitting 
because of his poor relationships with his supervisors and 
coworkers.  He also reported that he worked as a welder for a 
year and half, where the relationship with his supervisor was 
fair and the relationships with his coworkers were good.  The 
Veteran informed the VA examiner that he was not receiving any 
treatment for his psychiatric disability, had not received 
psychotherapy treatment within the past year, and reported being 
hospitalized three times for psychiatric treatment, with April 
1983 being the last time.

Following a mental status examination, the August 2006 examiner 
noted that the Veteran's appearance, hygiene, behavior, and 
thought process were appropriate.  His orientation, 
communication, speech, concentration, memory, and abstract 
thinking were within normal limits.  The Veteran's affect and 
mood were assessed as abnormal, with disturbance of motivation 
and mood.  While there were signs of suspiciousness, the VA 
examiner found no signs of panic attacks, hallucinations, 
obsessional rituals, suicidal ideation, homicidal ideation, or 
delusional history, and that judgment was not impaired.  The 
Veteran was diagnosed with PTSD and alcohol dependence, in 
remission, which was assessed as secondary to the PTSD.  

The August 2006 VA examiner determined that the Veteran 
occasionally had some interference with performing activities of 
daily living because of social isolation, insomnia, 
hypervigilence, and chronic irritability.  He further opined that 
that Veteran's psychiatric symptoms cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks, although 
generally, he is functioning satisfactorily with routine 
behavior, self-care, and normal conversation.  The assigned GAF 
score was 62.  

The Veteran submitted a buddy statement from P.J.R. dated in 
January 2006.  In pertinent part, P.J.R. wrote that he served 
onboard gunships with the Veteran, and during the tour the gun 
platoon lost twenty officers and men and eighteen aircraft due to 
enemy fire.  He also stated that the Veteran had been subjected 
to more personal loss than should ever be expected.

The Veteran also submitted lay statements from his children and 
wife dated in June 2008 and September 2008.  In the statements, 
the family members wrote that they have noticed significant 
changes in the Veteran's behavior, including an increase in 
smoking to relax and a loss in interest for fishing.  They 
observed that the Veteran is irritable, jumpy with hyper startle, 
and withdrawn, has difficulty sleeping, short memory loss, and 
his ability to concentrate is worse than normal.  They 
communicated that when out in public, he surveys the room to 
locate all possible exits and sits facing the door with his back 
to a wall so that he is aware of who is entering the room.  The 
family members reported that the Veteran goes into a rage with 
regard to things that would not bother other people.  The Veteran 
has indicated to them that he has nightmares about Vietnam, which 
have occurred at least three nights a week, and if he is touched 
while sleeping, he will start throwing punches.  

The Veteran's wife also wrote that the Veteran has difficulty 
maintaining work relationships, as indicated by the fact that he 
has been employed with over thirty employers in the last ten 
years.  When the employers told the Veteran that he did not 
complete a task or follow directions, then he become angry and 
quit.  The Board has weighed and considered the lay statement 
made by the Veteran's family members and a friend.  Because a 
layperson is competent to establish the presence of observable 
symptomatology, the Board finds the Veteran's family competent to 
state the affects of the Veteran's PTSD on everyday activities.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The pertinent evidence of record also includes VA examinations 
dated September 2008 and April 2010, and lay statements dated in 
January 2006, June 2008, and September 2008.  In September 2008, 
the Veteran was afforded another VA examination for PTSD.  The 
Veteran asserted that his last steady employment was in 2000 with 
Boeing ground support, from which he was laid off.  He stated 
that he does not think he can work because, when he was working, 
he had a lot of anger directed towards his coworkers and 
supervisors, and he does not trust people, does not like people, 
and feels frustrated, depressed and anxious much of the time.  He 
stated that on his day off he does yard work and raises Dalmatian 
dogs.  

The Veteran reported in September 2008 that, since the VA 
examination in August 2006, he had not had treatment for PTSD but 
was treated for other problems in a VA facility.  The Veteran 
informed the VA examiner that he had a lot of guns, does not like 
crowds, and is worried about security.  In September 2008, the 
Veteran reported that he was angry, sad, and irritable, had 
trouble sleeping, and reported anxiety with severity of 5 on a 
scale of 10.  He also expressed feelings of depression, and a 
decrease in appetite, ability to think, concentrate, remember, 
and enjoy things.  

The September 2008 VA examiner noted that the Veteran was 
oriented to time, place, person, and purpose, appearance was 
casual, behavior was withdrawn, mood was sad, and affect was 
blunted.  The Veteran had some difficulty paying attention.  
There were no true panic attacks noted or described.  The 
examiner noted that there was great suspiciousness in large 
crowds, especially of people who he does not know well.  The 
Veteran had no history of delusion, hallucination, illusion, 
suicidal or homicidal thinking, or obsessional rituals, thinking 
process was fair, there was no impairment of judgment or abstract 
thinking, and recent and remote memory also seemed to be intact.  

The September 2008 examiner noted that the Veteran is reluctant 
to seek treatment for his PTSD and opined that the Veteran's PTSD 
had worsened since the August 2006 VA examination.  The September 
2008 examiner also opined that the Veteran is unemployable 
because he has difficulty getting along well with others and had 
trouble with supervisors and coworkers when he was working in 
2000.  He indicated that the Veteran had very great difficulty 
socializing appropriately with others because of his PTSD.  The 
VA examiner determined that the Veteran could understand commands 
given to him without great difficulty but had difficulty 
following through with those commands because of his PTSD.  The 
GAF assigned was 51.

At an April 2010 VA examination for PTSD, the Veteran reported 
that he was still married to his third wife and described the 
marriage as good.  He reported he had not been hospitalized or 
received any outpatient treatment for any mental disorders.  He 
informed the VA examiner that he stopped working in 2003 due to 
psychiatric problems, and since he has stopped working, he has 
had more time to think about his war days and only enjoys 
activities with his dogs and likes to be left alone.  The Veteran 
admitted that he avoids crowds and socializing, checks locks, 
patrols the yard, and sleeps with a gun in the nightstand.  He 
explained that he scans restaurants before sitting down and sits 
with the exit in sight.  The examiner noted that the Veteran's 
PTSD symptoms include recurrent and intrusive distressing 
recollections of the event, including images, thoughts, and 
perceptions.  The Veteran reported that he avoids activities, 
places, people that arouse recollection of the trauma, and has 
markedly diminished interest or participation in significant 
activities.  The Veteran reported that he had difficulty falling 
asleep or staying asleep, irritability or outbursts of anger, 
hypervigilance, and exaggerated startle response.  He explained 
that he is depressed and angry most of the time, which hurts his 
family relations.  

Upon examination in April 2010, the VA examiner noted normal 
affect and good mood.  The examiner noted the Veteran's report of 
obsessive, ritualistic behavior of fair impulse control, he noted 
no homicidal or suicidal thoughts, or episodes of violence.  The 
examiner determined that the Veteran is able to maintain minimum 
personal hygiene and has no problem with activities of daily 
living.  The examiner opined that the Veteran's PTSD symptoms are 
mild in severity, with frequency of several times a month, and 
that some days out of the month the Veteran has no symptoms.  

The April 2010 VA examiner diagnosed the Veteran with chronic 
PTSD and assigned a GAF score of 65.  The VA examiner explained 
that he did not see any worsening of PTSD symptoms, and that the 
symptoms seem to be at baseline compared to the two prior VA 
examinations.  The examiner determined that there is no total 
occupational or social impairment due to PTSD symptoms.  The 
examiner assessed that the Veteran's PTSD symptoms do not result 
in deficiencies in judgment, thinking, family relations, work, 
mood, or school.  The examiner noted that there is no reduced 
reliability or productivity due to PTSD symptoms, and there is no 
occasional decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks due to PTSD symptoms.  
The examiner also determined that the Veteran's PTSD symptoms are 
transient or mild and decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress.  The VA examiner opined that he did not believe that PTSD 
should prevent sedentary employment.  

After a review of all the evidence, lay and medical, the Board 
finds that, for the initial rating period prior to September 29, 
2008, the Veteran's PTSD was characterized by occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms like or similar to suspiciousness and anxiety, 
chronic irritability, disturbances of motivation and mood 
(depression and anger) and flattened affect, shortened attention 
span and difficulty focusing that are analogous to impaired 
abstract thinking, and difficulty in establishing and maintaining 
effective work and social relationships.  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that, for the initial rating period prior to September 29, 
2008, the PTSD symptoms more nearly approximate the criteria for 
an initial disability rating of 50 percent under Diagnostic Code 
9411.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

For the stage of the initial rating period for PTSD from 
September 29, 2008, the initial rating assigned by the RO was 50 
percent.  In light of the higher initial rating of 50 percent 
assigned by the Board in this decision for the initial rating 
period prior to September 29, 2008, the remaining question on 
appeal is whether a rating in excess of 50 percent is warranted 
for any period of initial rating on appeal.  

After a review of the evidence, the Board further finds that, for 
the entire initial rating period, the Veteran's PTSD symptoms 
have not met or more nearly approximated the requirements of a 
higher schedular rating of 70 percent.  For the entire initial 
rating period, the Veteran's PTSD has not manifested occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due to 
such symptoms like or similar to suicidal ideation; obsessional 
rituals which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and the 
inability to establish and maintain effective relationships, as 
contemplated by a 70 percent schedular disability rating under 
Diagnostic Code 9411.  

While there was a reference to the Veteran's behavior as 
obsessive, the evidence does not show any obsessional rituals 
which interfere with routine activities.  The evidence shows that 
the Veteran is anxious, suspicious, and surveys a room when in 
public to find the exits, and keeps his back to the wall.  The 
evidence also shows that the Veteran checks locks, patrols the 
yard, and sleeps with a gun; however, such does evidence does not 
show interference with the routine activities.  The August 2006 
and September 2008 VA examination reports specifically found no 
evidence of obsessional rituals.  The April 2010 examiner 
determined that the Veteran is able to maintain minimum personal 
hygiene and has no problem with activities of daily living.  

The Veteran's depression, while near-continuous, does not affect 
the ability to function independently, appropriately, and 
effectively.  The August 2006 VA examiner determined that the 
Veteran occasionally had some interference with performing 
activities of daily living because of social isolation, insomnia, 
hypervigilance, and chronic irritability, but further opined that 
that Veteran's psychiatric symptoms cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks, although 
generally, the Veteran was functioning satisfactorily with 
routine behavior, self-care, and normal conversation.  The April 
2010 examiner determined that the Veteran has no problem with 
activities of daily living.  

The Veteran's chronic irritability has not resulted in impaired 
impulse control as contemplated by a 70 percent schedular 
disability rating under Diagnostic Code 9411.  For example, the 
April 2010 VA examination report reflects fair impulse control 
and a history of no episodes of violence.  The lay reports of the 
Veteran's symptoms show outbursts of anger, but do not indicate 
impaired impulse control or any physical violence.  The evidence 
also does not show difficulty in adapting to stressful 
circumstances, but shows that the Veteran has removed himself 
from having to adapt to stressful circumstances.  

The evidence further shows that, while the Veteran has difficulty 
establishing and maintaining effective relationships, which is 
consistent with the criteria for a 50 percent disability rating, 
he is not unable to do so, as contemplated by a 70 percent 
schedular disability rating under Diagnostic Code 9411.  The 
Veteran has relationships with family, although his depression 
and anger hurt the family relations.  In addition to family 
relations, the Veteran has a few friends, is able to go out in 
public, even with symptoms reported as checking for exits and 
keeping his back toward the wall, and is able to socialize with 
members of a veterans' organization.  

With regard to maintaining effective relationships, the September 
2008 examiner's opinion that the Veteran was unemployable is 
based on a remote history eight years earlier of difficulty 
getting along well with others and trouble with supervisors and 
coworkers when working in 2000 rather than current symptoms or 
findings.  The April 2010 VA examiner determined that there is no 
total occupational or social impairment due to PTSD symptoms, 
that the PTSD symptoms do not result in deficiencies in judgment, 
thinking, family relations, work, mood, or school, and that the 
Veteran's PTSD symptoms decrease work efficiency and the ability 
to perform occupational tasks only during periods of significant 
stress.  Even the lowest GAF of 51 assigned in September 2008 
reflects an assessment of not more than moderate difficulty in 
social and occupational functioning.  Other GAF scores of 62 and 
65 that cover then earlier and later periods of this claim 
reflect an assessment that, with the PTSD symptoms reported or 
observed, the Veteran is generally functioning pretty well, and 
has some meaningful interpersonal relationships.  

The assigned GAF scores of 62 (August 2006) and 65 (April 2010) 
reflect some mild symptoms or some difficulty in social and 
occupational functioning, but indicate that a veteran is 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  The lower GAF score of 51 
(September 2008) reflects not more than moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The April 2010 VA examination report includes the 
VA examiner's opinion, based on a comprehensive review of prior 
VA examination reports and examination and history of the 
Veteran, that the PTSD symptoms had not worsened, but seemed to 
be at a baseline compared to the two prior VA examination reports 
(August 2006 and September 2008). 

For these reasons, the Board finds that, for the entire initial 
rating period, the Veteran's PTSD symptoms have not met or more 
nearly approximated the requirements of a higher schedular rating 
of 70 percent under Diagnostic Code 9411.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Here, the Board finds that the disability picture presented by 
the Veteran's service-connected PTSD is appropriately 
contemplated by the 50 percent schedular rating criteria under 
Diagnostic Code 9411.  The schedular rating criteria specifically 
include occupational and social impairment, as indicated by 
reduced reliability and productivity, and as caused by specific 
psychiatric symptoms.  The schedular rating criteria also include 
analogous symptoms that are "like or similar to" listed 
schedular rating criteria.  Mauerhan, 16 Vet. App at 442.  In 
this case, the Veteran's symptoms of PTSD, which include symptoms 
like or similar to sleep impairment, suspiciousness and anxiety, 
chronic irritability, disturbances of motivation and mood 
(depression and anger), flattened affect, shortened attention 
span and difficulty focusing that are analogous to impaired 
abstract thinking, and difficulty in establishing and maintaining 
effective work and social relationships, are all contemplated by 
the schedular rating criteria.  The Board notes that insomnia is 
similar to chronic sleep impairment, hypervigilence is similar to 
suspiciousness, and irritability and sadness are similar to a 
depressed mood.  

Additionally, the Board has considered GAF scores, which are 
incorporated through the DSM-IV as part of the schedular rating 
criteria, as reflective of the 


degree of severity of PTSD symptoms or overall functional 
impairment caused by the PTSD.  For these reasons, the Board 
finds that the schedular rating criteria is adequate to rate the 
Veteran's PTSD, and referral for consideration of an 
extraschedular evaluation is not warranted.    


ORDER

A higher initial rating for PTSD, in excess of 50 for the period 
prior to September 29, 2008, is granted.


REMAND

The record contains some evidence suggesting the Veteran may be 
employable due to the service-connected PTSD.  The Board notes 
the Veteran's other service-connected disabilities are tinnitus 
(10 percent), transient ischemic attack (10 percent), 
hypertension (0 percent), and bilateral hearing loss (0 percent). 

In the present case, during the course of his claim on appeal, 
the August 2006 VA examination report reflects the Veteran's 
report that he had held about 30 jobs since service, and had quit 
most jobs because of poor relationships with his supervisors and 
coworkers.  Similarly, in a September 2008 VA examination report, 
the Veteran indicated that he did not think he was in any 
emotional position to work because when he was working, he had a 
lot of anger directed towards his coworkers and supervisors.  The 
September 2008 VA examiner opined that the Veteran was 
unemployable because he has difficulty getting along well with 
others and had difficulty working with supervisors and coworkers 
in 2000.  

Such evidence in the record suggesting unemployability 
constitutes an informal claim for TDIU.  Where a veteran: (1) 
submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential 
claims raised by the evidence, applying all relevant laws and 
regulations"). See also Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(suggesting, in an effective date appeal, that an appeal for 
higher rating somehow includes TDIU, or that a TDIU must arise 
from an increased rating claim, unless it is the veteran who 
raises the TDIU claim).  Based upon the foregoing, the Board 
finds that the evidence of record has raised a claim of 
entitlement to TDIU.

While the April 2010 VA examiner opined that the Veteran did not 
have total occupational or social impairment due to his PTSD, and 
that the Veteran's PTSD symptoms should not prevent sedentary 
employment, this opinion is incomplete for purposes of 
adjudication of TDIU claim.  The Board notes the Veteran's other 
service-connected disabilities are tinnitus (10 percent), 
transient ischemic attack (10 percent), hypertension (0 percent), 
and bilateral hearing loss (0 percent).  The impairment due to 
all service-connected disabilities must be considered in 
determining whether the service-connected disabilities render the 
Veteran unable to obtain or maintain substantially gainful 
employment.  These opinions regarding the Veteran's 
employability, as well as all other evidence of record that bears 
on the question of whether the Veteran's PTSD renders him unable 
to obtain or maintain substantially gainful employment needs to 
be considered and adjudicated by the AOJ.  

In addition, because the Veteran does not currently meet the 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and 
it is VA's policy to grant a TDIU in all cases where a service-
connected disability causes unemployability regardless of the 
percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should 
consider whether the TDIU claim should be sent to VA's Director 
of Compensation and Pension for extraschedular adjudication. 
38 C.F.R. § 3.321(b)(1) (2010);
 Bowling v. Principi, 15 Vet. App. 1 (2001).



Accordingly, the issue of TDIU is REMANDED for the following 
action:

1.  Send the Veteran proper VCAA notice as 
to what is needed to substantiate a claim 
for entitlement to a TDIU, and undertake 
any development necessary before 
adjudication.   

2.  Adjudicate the issue of TDIU, 
including, if necessary, pursuant to § 
3.321(b)(1), referral of the TDIU claim to 
the VA Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
for extraschedular consideration.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



 Department of Veterans Affairs


